        Case 1:17-cv-00916-CRC Document 43 Filed 08/16/19 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 JUDICIAL WATCH, INC.,

                       Plaintiff,

                       v.                         Case No. 17-cv-0916 (CRC)

 U.S. DEPARTMENT OF JUSTICE,

                       Defendant.

                                    MEMORANDUM OPINION

       In March 2017, Plaintiff Judicial Watch, Inc. submitted a Freedom of Information Act

(“FOIA”) request to the Federal Bureau of Investigation (“FBI”), a component of Defendant

Department of Justice (“DOJ”), regarding the FBI’s relationship with former British intelligence

operative Christopher Steele. When the FBI provided a Glomar response stating that it could

“neither confirm nor deny the existence of records responsive to [Judicial Watch’s] request,” see

Declaration of David M. Hardy (“First Hardy Decl.”), Ex. C, ECF No. 10-3, Judicial Watch filed

suit, see Complaint, ECF No. 1. An initial round of summary judgment briefing followed,

focused on whether the FBI’s Glomar response was proper. See Mot. for Summ. J., ECF No. 9;

Cross Mot. for Summ. J., ECF No. 13. In February 2018, the Court held that it was and granted

DOJ’s motion. See Order, ECF No. 18.

       Less than a month later, Steele’s relationship with the FBI was declassified—meaning

that records the Bureau had refused to confirm or deny even existed were made public. Shortly

thereafter, Judicial Watch asked the Court to reconsider its February 2018 order, see Pl’s Mot.

for Reconsideration, ECF No. 20, the FBI withdrew its Glomar response, see Response re Mot.

for Reconsideration, ECF No. 21, and the Court vacated its prior order granting summary

judgment to the government, see Minute Order of March 26, 2018.
            Case 1:17-cv-00916-CRC Document 43 Filed 08/16/19 Page 2 of 11



            The FBI has since conducted a search for records responsive to Judicial Watch’s

request, and now seeks summary judgment for a second time. See Def’s Mot. for Summ. J., ECF

No. 33. Judicial Watch opposes the Bureau’s motion and seeks summary judgment in its favor.

See Pl’s Cross Mot. for Summ. J., ECF No. 38. Although Judicial Watch initially questioned

both the adequacy of the Bureau’s search and the propriety of its withholdings, developments

during the briefing of the competing motions have winnowed the parties’ dispute down to a

single issue: whether the FBI should have searched for records post-dating Steele’s service as an

FBI confidential source. On that score, and for the reasons that follow, the Court agrees with

Judicial Watch and will grant its cross-motion for summary judgment.

  I.    Background1

        As reported extensively by the media, during the 2016 election former British

intelligence operative Christopher Steele compiled a 35-page dossier on then-candidate Donald

Trump. The dossier allegedly included “allegations that the government of Russia possesses

compromising personal and financial information about President Trump.” Id. The question of

who commissioned and paid for the Trump Dossier was a subject of much contention in media

and political circles.

        On February 28, 2017, the Washington Post reported that the FBI had once intended to

pay Steele to continue looking into ties between then-candidate Trump and the Russian

government.2 The story concluded that the FBI did not pay Steele and noted that the FBI



        1
           The first portion of this background, detailing the genesis of the FOIA request through
the first round of summary judgment, is taken from the Court’s prior opinion in this case. See
Memorandum Opinion, ECF No. 19.
        2
         See Tom Hamburger & Rosalind S. Helderman, FBI Once Planned to Pay Former
British Spy who Authored Controversial Trump Dossier, Wash. Post (Feb. 28, 2017),

                                                  2
        Case 1:17-cv-00916-CRC Document 43 Filed 08/16/19 Page 3 of 11



declined to comment on the report. Eight days later, on March 8, 2017, Judicial Watch lodged a

FOIA request with the FBI seeking three categories of documents related to the Post story:

       1. Any and all records of communication between any official, employee, or
          representative of the FBI and Steele.

       2. Any and all records regarding, concerning, or related to the proposed, planned,
          or actual payment of any funds to Steele and/or his company Orbis Business
          Intelligence.

       3. Any and all records produced in preparation for, during, or pursuant to any
          meetings or telephonic conversations between any official, employee, or
          representative of the FBI and Steele and/or any employee or representative of
          his company Orbis Business Intelligence.

First Hardy Decl. Ex. A, at 1.

       As discussed in the beginning of this opinion, when the FBI failed to respond to this

request in a timely fashion, Judicial Watch filed suit under FOIA against the Department of

Justice. See Compl. ¶¶ 7, 11. That same day, on May 16, 2017, the FBI issued a letter that

asserted a Glomar response to Judicial Watch’s request, refusing to confirm or deny the

existence of any responsive documents on the basis of six separate FOIA exemptions. First

Hardy Decl. Ex. C, at 1. After an initial round of summary judgment briefing concerning the

legitimacy of that Glomar response, the Court sided with the government. See Order, ECF No.

18.

       Once Steele’s relationship with the FBI was declassified, however, the Bureau withdrew

its Glomar response, see Response re Mot. for Reconsideration, and the Court vacated its prior

order granting summary judgment to the government, see Minute Order of March 26, 2018. The




https://www.washingtonpost.com/politics/fbi-once-planned-to-pay-former-british-spy-who-
authored-controversial-trump-dossier/2017/02/28/896ab470-facc-11e6-9845-
576c69081518_story.html?utm_term=.db8d68d38f3c.

                                                3
         Case 1:17-cv-00916-CRC Document 43 Filed 08/16/19 Page 4 of 11



FBI followed up with a search for records responsive to Judicial Watch’s three requests. It

searched Steele’s confidential human source (“CHS”) file and made two productions of

responsive, non-exempt records, releasing five pages in full and another 85 in part. Second

Declaration of David M. Hardy (“Second Hardy Decl.”), ECF No. 34, ¶¶ 12, 22–24, 29. For the

partial redactions—and the 14 documents it withheld in full—the Bureau claimed cover under

FOIA Exemptions 1, 3, 6, 7(A), 7(C), 7(D), and 7(E). See generally Second Hardy Decl.; see

also 5 U.S.C. § 552(b)(1)–(7).

       When briefing began in this latest round of summary judgment briefing, Judicial Watch

found three faults with DOJ’s search and another two with its withholdings. See Pl’s Mem. Pts.

and Auth. in Opp. to Def’s Mot. Summ. J. and in Supp. of Pl’s Cross-Mot. for Summ. J. (“Pl’s

Opp.”), ECF No. 37, at 2–3. After DOJ conducted a supplemental search (though without

admitting any legal obligation to do so) and highlighted its alternative bases for withholding

certain records, Judicial Watch concedes that just “[o]ne issue remains”—whether DOJ

improperly failed to search for “records of communications with Steele after he was closed as a

confidential source in November 2016.” Pl’s Reply in Supp. of Pl’s Mot. Summ. J. (“Pl’s

Reply”), ECF No. 41, at 1. That question is now ripe for the Court’s resolution.

 II.   Legal Standard

       FOIA cases are typically resolved on summary judgment. See Brayton v. Office of U.S.

Trade Rep., 641 F.3d 521, 527 (D.C. Cir. 2011). Summary judgment is warranted if “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a).

       Judicial Watch’s lone challenge is to the adequacy of the Bureau’s search. When faced

with such a challenge, the agency must demonstrate “beyond material doubt that its search was


                                                 4
         Case 1:17-cv-00916-CRC Document 43 Filed 08/16/19 Page 5 of 11



reasonably calculated to uncover all relevant documents.” Ancient Coin Collectors Guild v. U.S.

Dep’t of State, 641 F.3d 504, 514 (D.C. Cir. 2011) (internal quotation marks omitted) (quoting

Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321, 325 (D.C. Cir. 1999)). The adequacy of a

search depends on the reasonableness of its methods, not the quantity or quality of documents it

reveals. See CREW v. U.S. Gen. Servs. Admin., No. 18-cv-377, 2018 WL 6605862, at *2–3

(D.D.C. Dec. 17, 2018). An agency must show that it made “a good faith effort to conduct a

search for requested records, using methods which can be reasonably expected to produce the

information requested.” Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990). That

showing can be made through declarations that detail “what records were searched, by whom,

and through what process.” Steinberg v. U.S. Dep’t of Justice, 23 F.3d 548, 552 (D.C. Cir.

1994). Agency declarations are “accorded a presumption of good faith” and “cannot be rebutted

by purely speculative claims about the existence and discoverability of other

documents.” SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (internal

quotation marks omitted).

       The Bureau defends its decision not to search for communications with Steele after he

ceased being a confidential source by, among other things, claiming that any additional records

would be protected by two FOIA exemptions. Agencies bear the burden of justifying any

withholdings it has made pursuant to a FOIA exemption. See, e.g., Larson v. Dep’t of State, 565

F.3d 857, 862 (D.C. Cir. 2009). An agency may justify its withholdings through sufficiently

detailed declarations, see, e.g., id., which will often be paired with so-called Vaughn indices that

describe a withheld document and the reason the agency believes it qualified for a particular

exemption, Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973). However, because the primary




                                                 5
         Case 1:17-cv-00916-CRC Document 43 Filed 08/16/19 Page 6 of 11



purpose of FOIA is disclosure, courts construe exemptions narrowly. See, e.g., DiBacco v. U.S.

Army, 795 F.3d 178, 183 (D.C. Cir. 2015).

 III. Analysis

       Judicial Watch contends that the FBI conducted an insufficient search because it failed to

capture records post-November 2016, after Steele was no longer serving as a confidential source.

Pl’s Reply at 1. The Bureau responds that, whatever records it may have regarding Steele after

his service as a confidential source ended, those records would be protected from disclosure by

Exemptions 6 and 7(C). See Def’s Opp. to Pl’s Cross-Mot. for Summ. J and Reply in Supp. of

Mot. for Summ. J. (“Def’s Reply”), ECF No. 40, at 5. The Court will say a bit about each

exemption before examining their applicability to the records Judicial Watch seeks.

       Exemption 6 shields from disclosure “personnel and medical files and similar files the

disclosure of which would constitute a clearly unwarranted invasion of personal privacy.” 5

U.S.C. § 552(b)(6). “The catchall provision ‘similar files’ includes any ‘[g]overnment records

on an individual which can be identified as applying to that individual.’” Prechtel v. FCC, 330

F. Supp. 3d 320, 329 (D.D.C. 2018) (quoting U.S. Dep’t of State v. Wash. Post Co., 456 U.S.

595, 602 (1982)). If the withheld information qualifies as “personnel and medical files and

similar files,” it is covered by Exemption 6 so long as the “privacy interest in non-disclosure” is

greater than “the public interest in the release of the records.” Lepelletier v. FDIC, 164 F.3d 37,

46 (D.C. Cir. 1999). But the “presumption in favor of disclosure [under Exemption 6] is as

strong as can be found anywhere in the [FOIA].” Wash. Post Co. v. HHS, 690 F.2d 252, 261

(D.C. Cir. 1982).

       Exemption 7(C) likewise protects from disclosure information “compiled for law

enforcement purposes” that “could reasonably be expected to constitute an unwarranted invasion


                                                 6
         Case 1:17-cv-00916-CRC Document 43 Filed 08/16/19 Page 7 of 11



of privacy.” 5 U.S.C. § 552(b)(7)(C). Information is “compiled for law enforcement purposes”

if it was gathered “to determine whether there was ‘an identifiable possible violation of law.’”

Butler v. U.S. Dep’t of Labor, 316 F. Supp. 3d 330, 336 (D.D.C. 2018) (quoting Birch v. U.S.

Postal Serv., 803 F.2d 1206, 1210 (D.C. Cir. 1986)). If the information so qualifies, the

question, as with Exemption 6, becomes whether the individual’s personal privacy interests

outweigh the public interest in disclosure. See Weisberg, 745 F.2d at 1491. If it does,

Exemption 7(C) may properly be invoked. When an agency invokes both Exemptions 6 and

7(C), courts “focus” on Exemption 7(C) because it “establishes a lower bar for withholding

material.” Citizens for Responsibility & Ethics in Washington v. Dep’t of Justice, 746 F.3d

1082, 1091 n.2 (D.C. Cir. 2014) (internal quotation marks omitted).

       Here, the FBI’s declarant explains that “[p]ursuant to long-standing policy, the FBI will

not confirm or deny the existence of law enforcement records about a third party in the absence

of a privacy waiver or proof of death, unless the requester establishes a public interest in

disclosure that outweighs the third party’s privacy interests.” Declaration of Michael G. Seidel

(“Seidel Decl.”), ECF No. 39-1, ¶ 22. He further explains that, because Judicial Watch failed to

identify “an overriding public interest in records within the scope of its request,” the Bureau can

claim the protection of both Exemptions 6 and 7(C). Id. ¶ 24. Judicial Watch, meanwhile, both

minimizes Steele’s privacy interests—“[n]o typical privacy interest exists such as [a] person’s

medical history or the identify of a police informant”—and insists that the public interest in such

records “is manifest.” Pl’s Reply at 1–2. Because Steele authored the “Trump dossier” that

purportedly played a part in launching the Russia investigation, Judicial Watch says he “is a

central figure in one of the most important public matters of recent years.” Id.




                                                  7
         Case 1:17-cv-00916-CRC Document 43 Filed 08/16/19 Page 8 of 11



       Key to resolving this dispute is a proper understanding of “public interest” in the FOIA

context. “The ‘public interest’ in this context must relate to FOIA’s ‘core purpose’ of ‘shedding

light on an agency’s performance of its statutory duties.’” Prechtel v. FCC, 330 F. Supp. 3d 320,

330 (D.D.C. 2018) (quoting DOJ v. Reporters Comm. for Freedom of the Press, 489 U.S. 749,

773–75 (1989)) (alteration and citation omitted); see also Consumers’ Checkbook Ctr. for Study

of Servs. v. U.S. Dep’t of Health & Human Servs., 554 F.3d 1046, 1051 (D.C. Cir. 2009)

(“[I]nformation about private citizens that reveals little or nothing about an agency’s own

conduct does not serve a relevant public interest under FOIA.” (punctuation and citation

omitted)). Thus, while there is little doubt that certain segments of the American public are

interested in Steele and his relationship with the FBI, the legally relevant question is whether

communications between them after his time as a CHS would still “shed[ ] light on [the FBI’s]

performance of its statutory duties.” Prechtel, 330 F. Supp. 3d at 330 (internal quotation marks

omitted).

       Although it is difficult for the Court to opine on that question in the abstract—given that

the FBI has not conducted the search and the contents of any potentially responsive records are

unknown—the Court can envision how such records might reveal insights into the FBI. Judicial

Watch, for its part, appears to believe that the public interest is self-evident. See Reply at 2

(“The FOIA request at issue[ ] seeks communications between the FBI and a foreign national

who was paid to author a document of [sic] concerning the President of the United States and

Russia.”). But that does not do much to clarify how communications between Steele and the FBI

after Steele’s service as a CHS concluded would shed light on the FBI’s performance of its

duties. Even so, the potential for illuminating the FBI’s activities is not too difficult to discern.

Communications post-dating Steele’s time as an informant might reveal a great deal about why


                                                   8
         Case 1:17-cv-00916-CRC Document 43 Filed 08/16/19 Page 9 of 11



the FBI developed him as a CHS, his performance as a CHS, and why the FBI opted to terminate

its relationship with him. Those records might either bolster or weaken Steele’s credibility as a

source. That information, in turn, could provide a basis on which to evaluate the FBI’s

performance of its law-enforcement duties, including its judgment in selecting and relying on

confidential sources, especially in connection with such a politically sensitive subject. Of

course, the records Judicial Watch speculates about might not even exist—and even if they do,

they may not reveal anything significant about the FBI’s operations. But that they might do so

makes them a matter of potential public interest.

       Does that legitimate public interest outweigh Steele’s privacy interest? Given the unique

circumstances presented by this case, the answer may well be yes. As an initial matter, the Court

notes that Steele is not presently unknown to the world—or anywhere close to it. He has already

been thrust into the spotlight because of his relationship with the FBI. It is hard for the Court to

imagine that the disclosure of any communications between him and the FBI post-dating his time

as a CHS—assuming such records exist—would occasion much greater public scrutiny than he

has already endured. For that reason, Steele’s privacy interests are far different from those

courts usually consider under Exemption 7(C), where disclosure would make public for the first

time an individual’s affiliation with law enforcement, whether as agent, cooperator, or target.

See Bast v. U.S. Dep’t of Justice, 665 F.2d 1251, 1254 (D.C. Cir. 1981) (stating that Exemption

7(C) “affords broad[ ] privacy rights to suspects, witnesses, and investigators” because of “the

stigma potentially associated with law enforcement investigations”); Davis v. FBI, No. 18-cv-

0086, 2019 WL 2870729, at *7–8 (D.D.C. July 3, 2019) (Cooper, J.) (upholding Exemption 7(C)

withholdings by FBI and Secret Service where disclosure would publicly identify investigating

agents and third parties who assisted the investigation). That Steele is already a public figure


                                                  9
        Case 1:17-cv-00916-CRC Document 43 Filed 08/16/19 Page 10 of 11



with a well-known association with the FBI does not, to be sure, destroy his privacy interest in

other communications he may have had with the FBI. If, for example, those records reveal that

Steele was suspected of some wrongdoing, it stands to reason he might suffer some new,

additional reputational harm. See SafeCard Servs., Inc., 926 F.2d at 1205 (“There is little

question that disclosing the identity of targets of law-enforcement investigations can subject

those identified to embarrassment and potentially more serious reputational harm.” (internal

quotation marks omitted)). Just the same, Steele’s FBI-related notoriety certainly weakens his

privacy interests.

       The balance therefore tilts in favor of disclosure. Accordingly, the Court will order the

FBI to conduct a search for records post-dating Steele’s service as a confidential source. If that

search turns up responsive records, the Court will permit the Bureau to renew its argument that

specific portions of those records would reveal particularly private information about Steele and

thus should be exempt from disclosure under 7(C). It may also become clear that any potentially

responsive records do not shed light on the FBI’s performance of its duties, which would also

justify invoking 7(C). Finally, even assuming that the records are a matter of public interest, the

Bureau might invoke other potentially applicable exemptions, including Exemption 7(E), which

permits an agency to withhold “information compiled for law enforcement purposes” if

producing it “would disclose techniques and procedures for law enforcement investigations or

prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if

such disclosure could reasonably be expected to risk circumvention of the law.” 5 U.S.C.

§ 552(b)(7)(E). But until the FBI actually conducts the search, it cannot explain, and the Court

cannot evaluate, the propriety of those exemptions.




                                                10
        Case 1:17-cv-00916-CRC Document 43 Filed 08/16/19 Page 11 of 11



 IV. Conclusion

       For the foregoing reasons, the Court will deny the government’s motion for summary

judgment and will grant Judicial Watch’s cross-motion for summary judgment. The government

shall complete the supplemental search described herein by 60 days from the date of this writing

and shall provide by that same date a status report describing the results of the search and a plan

for processing any records. A separate Order accompanies this Memorandum Opinion.




                                                             CHRISTOPHER R. COOPER
                                                             United States District Judge

Date: August 16, 2019




                                                11
